DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 10-18 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Illg et al. (US 20150094909) in view of Eilers (WO 2018114173).
Regarding Claim 10, Illg et al. discloses a method for operating an adjustable roll stabilizer (see 2) for a motor vehicle, the adjustable roll stabilizer has an actuator (16) which is rotatable (Paragraph [0046]) through a system angle in relation to a rotational axis to apply a system torque, and to rotate two stabilizer sections (6, 10) connected thereto relative to one another about the rotation axis, the stabilizer sections are, in each case, coupled (see 24, 26) radially a distance away from the rotation axis to a respective wheel suspension (Par [0048]) and, depending on the system angle and under an external influence (Par [0049]) of movement of the wheel suspensions, twist relative to one another through a stabilizer angle (Par [0053]), the method comprising: determining, by sensors (37, 39), height levels (Pars [0053] and [0059]) of wheels controlling the actuator (see fig. 2; 100), in context of a perturbation magnitude regulation, as a function of the stabilizer angle (Pars [0053]-[0054] see formulas 1 and 2), which is determined from the height levels (Par [0053]) of the wheels, by virtue of a stored relationship (Pars [0053]-[0054] see formulas 1 and 2) for at least one of the adjustable roll stabilizer (see fig. 1) and the motor vehicle.
However, Illg et al. does not disclose checking the plausibility of the stored relationship between the height levels of the wheels and the stabilizer angle by a model calculation.
Eilers teaches a method for operating an adjustable roll stabilizer (9) for a motor vehicle, the stabilizer comprising an actuator (13) rotatable (see fig. 1) through a stabilizer angle in relation to an axis, wherein the method comprises the step (machine translation of Eilers; Par [0018]; lines 6-11) of checking the plausibility of a stabilizer angle value by a model calculation (the model calculation based on heights of individual wheels to find the angle values; see Par [0017] and Par [0018]; lines 6-11).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Illg et al. in view of the teachings of Eilers to include a step of checking the plausibility of the stored relationship by using a model calculation as shown in formulas 1 and 2 of Illg et al., such that the plausibility of the stored relationship was checked using the model calculation of the values found from the present height levels of the wheels of the vehicle, as by doing so, an extra level of protection would be added to the operation method of the adjustable roll stabilizer, wherein when the plausibility check detects values of the stored relationship exceeding the values of the model calculation, a safety mode would be activated, wherein the actuator could be moved to a zero position and switched rigidly there, so that the stabilizer behaved like a passive roll stabilizer (Eilers; [Par 0016]).

Regarding Claim 13, Illg et al., as modified, discloses the method, further comprising basing the model calculation (Illg et al.; see formulas 1 and 2; and Eilers; Par [0017] and Par [0018]; lines 6-11, as modified above) on a kinematic conversion (Illg et al.; Pars [0053]-[0054]) of the sensor-determined (see 37, 39) height levels of the wheels to a calculated stabilizer angle (Eilers; Par [0018], lines 4-6; angle values) which, as the plausibility check, is compared (Eilers; Par [0018], lines 6-11) with the stabilizer angle (Illg et al.; ΔΦHS) concluded from the stored relationship (Illg et al.; formulas 1 and 2, as modified above).

Regarding Claim 14, Illg et al., as modified, discloses the method, further comprising basing the kinematic conversion (Illg et al.; Pars [0053]-[0054]) on a difference (ZL-ZR) of the sensor-determined (see 37, 39) height levels of the wheels, in combination with characteristic kinematic magnitudes (Lsch) of at least one of a chassis geometry (24, 26) of the adjustable roll stabilizer (see 2) and the motor vehicle fitted with the adjustable roll stabilizer.

Regarding Claim 16, Illg et al., as modified, discloses the method, further comprising carrying out the plausibility check (Eilers; Par [0018], lines 6-11, as modified) during on-going operation (Par [0024], lines 7-10 and Par [0018], lines 8-11) of the adjustable roll stabilizer (Illg et al.; see 2)

Regarding Claim 17, Illg et al., as modified, discloses the method, further comprising triggering an error reaction (Eilers; [Par 0016]) when the stored relationship between the height levels of the wheels and the stabilizer angle is implausible.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over over Illg et al. (US 20150094909) in view of Eilers (WO 2018114173). as applied to claims 10, 13-14, and 16-17 above, and further in view of Yasui (US 20070150144).
Regarding Claim 11, Illg et al., as modified, discloses the method, comprising the stored relationship (Pars [0053]-[0054] see formulas 1 and 2) between the height levels (Par [0053]) of the wheels and the stabilizer angle (Par [0053)).
However, Illg et al., as modified, does not disclose that the stored relationship is defined as a characteristic which has been determined by measurements on either the adjustable roll stabilizer or the motor vehicle equipped therewith.
Yasui teaches a method for operating an adjustable roll stabilizer, the stabilizer comprising an actuator (FT) rotatable (see figs. 1-2) through a stabilizer angle in relation to an axis, wherein the method comprises calculating (M33) the desired value of control of the stabilizer in response (Par [0088]) to differences in the height levels of the vehicles wheels, using a relationship (Par [0088], lines 15-20) between height levels of the wheels and roll rigidity of the stabilizer experimentally obtained in advance.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the stored relationship of Illg et al., as modified, in view of the teachings of Yasui, such that the stored relationship was determined by measurements on the adjustable roll stabilizer experimentally obtained in advance, as by doing so, the stored relationship would control the actuator during a perturbation as a function of the stabilizer angle determined from height levels of the wheels using pre-calculated values, increasing the speed in which the control of the actuator could take place by eliminating the time-consuming step of calculating every stabilizer angle value produced from the changing of the height levels of the wheels of the vehicle.

Allowable Subject Matter
Claims 15 and 18 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 07/29/2022, with respect to claims 15 and 18 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
However, Applicant's arguments regarding claim 10 have been fully considered but they are not persuasive.
As stated on page 6 of the arguments, the teachings of Illg et al. and Eilers fail to teach the claimed features of using a model of the adjustable roll stabilizer approximated by linear kinematics for the model calculation, and only a magnitude of a difference between the height levels of the wheels being input into the model calculation to carry out the plausibility check.
However, independent claim 10 does not recite the claimed features as described above. Instead, the claimed features discussed above are found in the dependent claim 12 (currently objected to as being dependent upon a rejected base claim). 
Therefore, the argument regarding claim 10 is moot as being based upon claimed features that are not found within the claim. The rejection of claim 10, as written above, is consequently maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616